Case: 1:20-cv-01367 Document #: 80 Filed: 07/09/21 Page 1 of 13 PagelD #:608

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

 

EASTERN DIVISION
MATTHEW JACKSON, Case No. 1:20-cv-01367
Plaintiff,
VS. RESPONSE IN OPPOSITION TO
PLAINTIFF’S MOTION FOR SUMMARY
RAY KLEIN, INC., et al. JUDGMENT
Defendant.

 

 

 

 

Comes now Defendant Ray Klein, Inc. (Defendant), by and through undersigned
counsel, and responds in opposition to Plaintiff's Motion for Summary Judgment and Statement

of Facts.

A. Introduction

Plaintiffhas moved for summary judgment on his allegation that Defendant violated the Fair
Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692e(8) by failing to communicate a dispute
to the TransUnion credit reporting agency. Defendant maintains that the dispute was communicated

at all relevant times and is still being communicated.

B. Response to Plaintiff's Statement of Facts pursuant to LR 56(b)(2)

1. Plaintiff allegedly owed a debt for a defaulted account with Consumer Cellular

(the “subject debt”). (Declaration of Matthew Jackson, attached hereto as Exhibit 1, 994-5; see

also Defendant’s Responses to Plaintiff's First Requests for Admission, attached hereto as
Exhibit 2, Nos. 1, 5, 6).

RESPONSE: Disputed in part. Whether or not the account was “defaulted” is a decision
for the original creditor, not Plaintiff or Defendant. Otherwise undisputed.

2. The subject debt was incurred primarily for personal, household, or family
purposes. (Ex. 1, 94-5; see also Ex. 2, Nos. 1, 5, 6).
RESPONSE: Undisputed.

3, Defendant Ray Klein, Inc., d/b/a Processional Credit Service (“PCS”) operates as
Case: 1:20-cv-01367 Document #: 80 Filed: 07/09/21 Page 2 of 13 PagelD #:609
a collection agency, which regularly collects delinquent consumer debts owed to another.

(Transcript of the Deposition of Mark Hasson as the Corporate Representative of Defendant per

Rule 30(b)(6), excerpts of which are attached hereto as Exhibit 3, at 13:3-14:7; see also Ex. 2,

No. 3).

RESPONSE: Undisputed.
4. PCS uses instrumentalities of interstate commerce in connection with its debt

collection business. (Ex. 2, No. 7).
RESPONSE: Undisputed.

Ds PCS attempted to collect the subject debt from Plaintiff after the subject debt went
into default. (Ex. 2, No. 8; see also Ex. 3, at 13:3-14:7).

RESPONSE: Disputed in part. Whether or not the account was “defaulted” is a decision
for the original creditor, not Plaintiff or Defendant. Otherwise undisputed.

6. On April 30, 2019, Plaintiff, through counsel, sent an email to PCS regarding the
subject debt that included a dispute letter that stated, in relevant part, “the amount reported is not
accurate.” (Declaration of Michael Jacob Wood, attached hereto as Exhibit 4, at Exhibit A
thereto; see also Plaintiff's Complaint, attached hereto as Exhibit 5, 29; PCS’s Answer to
Complaint, attached hereto as Exhibit 6, 929).

RESPONSE: Undisputed.

7. PCS received the email that contained the dispute. (Ex. 2, No. 11; Ex. 5, 930; Ex.

6, 930).
RESPONSE: Undisputed.

8. On June 25, 2019, PCS communicated information regarding the subject debt to
credit reporting agencies. (Credit Reporting Communications from PCS to Credit Reporting
Agencies, attached hereto as Exhibit 7, at p.1; see also (Ex. 3, at 27:6-28:23 (describing Ex. 7 as

communications from PCS to credit reporting agencies regarding the subject debt)).

RESPONSE: Undisputed.
- Case: 1:20-cv-01367 Document #: 80 Filed: 07/09/21 Page 3 of 13 PagelD #:610
9, The June 25, 2019 communication from PCS to credit reporting agencies included

the code “XB”, which indicates that the consumer has a dispute about the debt that is being
reported. (Ex.7, at p.1; Ex. 3, at 31:15-32:9).
RESPONSE: Undisputed.
10. On or about September 10, 2019, Plaintiff, through counsel, sent a cxititied letter

to PCS again disputing the subject debt which stated, in relevant part, as follows:

Our office previously contacted you regarding the above referenced account to inform
you that the debt you were reporting was not accurate. Our client does not believe they
owe any debt to your company, regardless of whether they owed a debt to the original

creditor.

To date, despite my client’s prior dispute, we still have not received any proof of
ownership of this account. Please send a copy of the purchase and sale agreement

pertaining to this account immediately or my client has authorized me to inform the

credit bureaus that this debt is not owed to your company.

As you are reporting the alleged debt, you have an obligation to investigate; please do
not ignore my client’s request. If you do not respond with proof of ownership within 30

days I will contact the credit bureaus on my client’s behalf.

If you have any questions or would like to discuss this account further, please contact

our office. Thank you for your prompt attention to this matter.

(Ex, 4, at Exhibit B thereto; Ex. 5, 932; Ex. 6, 932; Ex. 2, No. 13).
RESPONSE: Undisputed.

11. PCS received this second dispute letter on or about September 16, 2019. (Ex. 5,

(33; Ex. 6, 733; Ex. 2, No. 13).
RESPONSE: Undisputed.

12. On October 1, 2019, PCS communicated information regarding the subject debt to
credit reporting agencies. (Ex. 3, at 32:10-14; Ex. 7, at p.1).

RESPONSE: Undisputed.
Case: 1:20-cv-01367 Document #: 80 Filed: 07/09/21 Page 4 of 13 PagelD #:611
13. The October 1, 2019 communication from PCS to credit reporting agencies

included the code “XB”, which indicates that the consumer has a dispute about the debt that is
being reported. (Ex. 3, at 32:10-14; Ex. 7, at p.1).
RESPONSE: Undisputed.

14. | On November 13, 2019, PCS communicated information reoarding the subject

debt to credit reporting agencies. (Ex. 3, at 32:15-21; Ex. 7, at p.2).
RESPONSE: Undisputed.

15. | The November 13, 2019 communication from PCS to credit reporting agencies
did not include the “XB” code indicating that the consumer has a dispute about the debt that his
being reported. (Ex. 3, at 32:15-21; Ex. 7, at p.2).

RESPONSE: Disputed in part. The “XB” code was not included, but PCS did indicate the
consumer has a dispute about the debt by not including the “XR” or any other code to
remove or change the dispute.

16. As of November 13, 2019, Plaintiff had not withdrawn his dispute about the
subject debt. (Ex. 3, at 32:22-33:1).

RESPONSE: Undisputed.

17. | PCS’s November 13, 2019 communication to the credit reporting agencies did not
contain any indication that Plaintiff disputed the subject debt. (Ex. 3, at 32:15-33:9; Ex. 7, at
Deh

RESPONSE: Disputed. PCS did not remove the dispute in its November 13, 2019,

communication to the credit reporting agencies, therefore the dispute was indicated.

Plaintiff’s own exhibit clearly shows no removal of the dispute.
Case: 1:20-cv-01367 Document #: 80 Filed: 07/09/21 Page 5 of 13 PagelD #:612
18. On December 16, 2019, PCS communicated information regarding the subject

debt to credit reporting agencies. (Ex. 3, at 33:10-23; Ex. 7, at p.2).
RESPONSE: Undisputed.

19. The December 16, 2019 communication from PCS to credit reporting agencies
did not include the “XB” code indicating that the consumer has a dispute about the debt that his
being reported. (Ex. 3, at 33:10-23; Ex. 7, at p.2).

RESPONSE: Disputed in part. The “XB” code was not included, but PCS did indicate the
consumer has a dispute about the debt by not including the “XR” or any other code to
remove or change the dispute.

20. Asof December 16, 2019, Plaintiff had not withdrawn his dispute about the —
subject debt. (Ex. 3, at 33:10-23).

RESPONSE: Undisputed.

Dil. PCS’s December 16, 2019 communication to the credit reporting agencies did not

contain any indication that Plaintiff disputed the subject debt. (Ex. 3, at 33:10-23; Ex. 7, at p.2).
RESPONSE: Disputed. PCS did not remove the dispute in its December 16, 2019,
communication to the credit reporting agencies, therefore the dispute was indicated.
Plaintiff?s own exhibit clearly shows no removal of the dispute.

22. On February 7, 2020, PCS communicated information regarding the subject debt
to credit reporting agencies. (Ex. 3, at 33:24-35:16; Ex. 7, at p. 3).

RESPONSE: Undisputed.

23. The February 7, 2020 communication from PCS to credit reporting agencies did
not include the “XB” code indicating that the consumer has a dispute about the debt that his
being reported. (Ex. 3, at 33:24-35:16; Ex. 7, at p. 3).

RESPONSE: Disputed in part. The “XB” code was not included, but PCS did indicate
the consumer has a dispute about the debt by not including the “XR” or any other code to

remove or change the dispute.
Case: 1:20-cv-01367 Document #: 80 Filed: 07/09/21 Page 6 of 13 PagelD #:613
24. As of February 7, 2020, Plaintiff had not withdrawn his dispute about the subject

debt. (Ex. 3, at 33:24-35:16).
RESPONSE: Undisputed.
25; PCS’s February 7, 2020 communication to the credit reporting agencies did not

contain any indication that Plaintiff disputed the subject debt. (Ex. 3, at 33:24-35:16; Ex. 7, at p.

3).

RESPONSE: Disputed. PCS did not remove the dispute in its February 7, 2020,
communication to the credit reporting agencies, therefore the dispute was indicated.
Plaintiff’s own exhibit clearly shows no removal of the dispute.

26. On March 24, 2020, PCS communicated information regarding the subject debt to
credit reporting agencies. (Ex. 3, at 34:17-35:4; Ex. 7, at p. 3).

RESPONSE: Undisputed.

27. The March 24, 2020 communication from PCS to credit reporting agencies did
not include the “XB” code indicating that the consumer has a dispute about the debt that his
being reported. (Ex. 3, at 34:17-35:4; Ex. 7, at p. 3)

RESPONSE: Disputed in part. The “XB” code was not included, but PCS did indicate the
consumer has a dispute about the debt by not including the “XR” or any other code to
remove or change the dispute.

28.  Asof March 24, 2020, Plaintiff had not withdrawn his dispute about the subject
debt. (Ex. 3, at 34:17-35:4).

RESPONSE: Undisputed.
29. — PCS’s March 24, 2020 communication to the credit reporting agencies did not

contain any indication that Plaintiff disputed the subject debt. (Ex. 3, at 34:17-35:4; Ex. 7, at p.

a)

RESPONSE: Disputed. PCS did not remove the dispute in its March 24, 2020,
communication to the credit reporting agencies, therefore the dispute was indicated.
Plaintiff’s own exhibit clearly shows no removal of the dispute.
Case: 1:20-cv-01367 Document #: 80 Filed: 07/09/21 Page 7 of 13 PagelD #:614
30. On May 29, 2020, PCS communicated information regarding the subject debt to

credit reporting agencies. (Ex. 3, at 35:5-16; Ex. 7, at p. 4).
RESPONSE: Undisputed.
a1. The May 29, 2020 communication from PCS to credit reporting agencies did not
include the “XB” code indicating that the consumer has a dispute about the debt that his being
reported, (Ex. 3, at 35:5-16; Ex. 7, at p. 4).
RESPONSE: Disputed in part. The “XB” code was not included, but PCS did indicate the
consumer has a dispute about the debt by not including the “XR” or any other code to
remove or change the dispute.
32. As of May 29, 2020, Plaintiff had not withdrawn his dispute about the subject
debt. (Ex. 3, at 35:5-16).
RESPONSE: Undisputed.
33.  PCS’s May 29, 2020 communication to the credit reporting agencies did not
contain any indication that Plaintiff disputed the subject debt. (Ex. 3, at 35:5-16; Ex. 7, at p. 4).
RESPONSE: Disputed. PCS did not remove the dispute in its May 29, 2020,
communication to the credit reporting agencies, therefore the dispute was indicated.
Plaintiff's own exhibit clearly shows no removal of the dispute.
34. PCS maintains that it made no errors in its credit reporting on the subject debt,
including the credit reporting on November 13, 2019; December 16, 2019; February 7, 2020;
March 24, 2020; and May 29, 2020. (Ex. 3, at 53:18-54:15).

RESPONSE: Undisputed.
35. PCS has adopted portions of the Consumer Data Industry Association Credit
Reporting Resource Guide (the “CDIA Guide) as its policies and procedures for preventing

FDCPA violations. (Ex. 3, at 55:7-56:2).
RESPONSE: Undisputed.
Case: 1:20-cv-01367 Document #: 80 Filed: 07/09/21 Page 8 of 13 PagelD #:615

36. Pursuant to the CDIA Guide, PCS can either (a) report Plaintiffs
dispute a single time and it will remain on the credit reporting agencies’ files for
Plaintiff until PCS seeks to change or remove the dispute, or (b) report Plaintiff's
dispute each time that PCS reports about the subject debt. (Ex. 3, at 56:21-57:3, 57:13-
58:14; see also Excerpts from CDIA Guide,
attached hereto as Exhibit 8, at p.5).

RESPONSE: Undisputed.

37. PCS stated in its deposition, “After it [Plaintiff's dispute] has been

reported, whether I report it or not, the file [with the credit reporting agencies] doesn’t

change unless I do a removal code... .” (Ex. 3, at 68:7-10).

RESPONSE: Undisputed.

38. PCS stated in its deposition, “[T]he XB will remain upon their [the
consumer’s] file [with the credit reporting agencies] until such time as I remove it with an
XR or another code. And it [the CDIA Guide] says, I can report XB every month, but I
don’t have to,” (Ex. 3, at 56:24-57:2).

RESPONSE: Undisputed,

39. Pursuant to PCS’s policies and procedures for credit reporting, PCS can

report the “XB” dispute code every time it reports the subject debt if PCS chooses to

include the “XB” dispute code in such reporting. (Ex. 3, at 56:21-57:3, 57:13-58:14;

Ex. 8, at p.5). |
RESPONSE: Disputed in part. Plaintiff's phrasing is confusing. The deposition
testimony of its witness cited in this paragraph concerns the witness’s
interpretation of guidance jointly issued by the CRAs of Experian, Equifax,
Justin E. Murphy

12204 SE Mill Plain Blvd.

Vancouver, WA 98684
(425) 457-7470

PAGE 8
Case: 1:20-cv-01367 Document #: 80 Filed: 07/09/21 Page 9 of 13 PagelD #:616

Innovis, and Transunion on how to communicated a dispute. Nothing in the cited
testimony involved a discussion of PCS policies and procedures.

40. | TransUnion’s credit report for Plaintiff, dated April 6, 2020, contains a
report for the subject debt from PCS, but does not include Plaintiffs dispute. (Excerpt
Plaintiff's TransUnion Credit Report dated April 6, 2020 (private and irrelevant
information redacted),
attached hereto as Exhibit 9, at p.6).

RESPONSE: Disputed in part. The text is generally true, but PCS communicated
the dispute to Transunion on June 25, 2019, and had an expectation that the
dispute would appear on Plaintiff's report thereafter until removed regardless of
the specific date.

C. Memorandum Argument
1. Standing

Based on recent binding Seventh Circuit case law, Plaintiffs does not have standing to
maintain this action. Plaintiffhas not shown a concrete injury of the kind necessary to have
standing to sue under Article III, §2 of the Constitution. “To establish standing, a plaintiff must
meet the minimum threshold of having ‘(1) suffered an injury in fact, (2) that is fairly traceable
to the challenged conduct of the defendant, and (3) that is likely to be redressed by a favorable
judicial decision.” Foster v AFNI, Inc., 2020 WL 1531651, at *3 (E.D. MI March 31,
2020)(quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (U.S. 2016). “Once the action
reaches the summary-judgment stage, the plaintiff must demonstrate standing by submitting
evidence that....support[s] each element of standing. Spuhler v. State Collection Service, Inc.,
983 F.3d 282, 285 (7™ Cir. 2020). Plaintiff fails at all 3 levels.

First, Plaintiff has not established an injury in fact. To establish injury in fact, a plaintiff
must show that they suffered “an invasion of a legally protected interest” that is “concrete and
particularized”. Lujan v. Defenders of Wildlife, 504 U.S. 550, 560 (U.S. 1992). As explained in
Larkin v. Finance System of Green Bay, Inc., 982 F.3d 1060, 1064 (7" Cir. 2020),

Justin E, Murphy

12204 SE Mill Plain Blvd.
Vancouver, WA 98684
(425) 457-7470

PAGE 9
Case: 1:20-cv-01367 Document #: 80 Filed: 07/09/21 Page 10 of 13 PagelD #:617

particularization is fairly easy- the plaintiff must have personally suffered an actual injury or an
imminent threat of injury; but “the concreteness requirement can be trickier”. A concrete injury
is one that is “real, ...not abstract”. Spokeo at 1548. At the summary judgment stage, a plaintiff
must come forward with more than bare allegations and must demonstrate standing by setting
forth evidence of specific facts that supports each element of standing. Lujan at 561. As the
Supreme Court noted in Spokeo, “not all inaccuracies [in a credit report] cause harm or present
any material risk of harm”. In this matter, Plaintiff has failed to show how the dispute missing
on just TransUnion’s reports resulted in a concrete harm. Plaintiff has not alleged or shown that
his credit score was actually altered in any way by Transunion’s failure to note the dispute.
Plaintiff has not set forth any evidence that he suffered any harm in the way of denied credit by
a creditor that based their decision on his Transunion credit score. Lastly, Plaintiff has not
alleged or submitted any evidence that his decisions in handling this debt were altered. See

Markakos v. Medicredit, Inc., 997 F.3d 778, 780 (7 Cir. 2021).
Plaintiff cannot show that the dispute being missing on TransUnion’s reports is

traceable to Defendant’s conduct. In fact, all the evidence submitted by both parties and
by the now third-party former Co-Defendants, shows that the fault for the dispute not
_ appearing on TransUnion’s reports lies with TransUnion itself. The Consumer Data
Industry Association (“CDIA”) Resource guide instructs furnishers in how to properly
report a dispute using the Metro 2 reporting system, and instructs furnishers “the code
should be reported one time and will remain on file until another Compliance Condition
Code or the XR (Removal code) is reported.” (PSOF 36-38, Ex. 8 page 5) TransUnion is
the only one of the three bureaus to have not followed the instructions that all three bureaus
jointly promulgate to date furnishers. There is no evidence that the lack of the dispute
appearing on TransUnion’s reports were the result of Defendant’s actions.

Lastly, since it was not Defendant’s conduct that resulted in the harm, there is no
way the harm can redressed by a favorable judicial decision against Defendant. The
evidence shows that even if Defendant had changed its conduct, the end result of the dispute
missing from TransUnion’s reports, would have been the same.

Plaintiff cannot assert they were harmed at all and certainly cannot show that the

non-existent harm was traceable to Defendant’s conduct or that a favorable judicial

Justin E. Murphy

PAGE 10 12204 SE Mill Plain Blvd.
Vancouver, WA 98684
(425) 457-7470
Case: 1:20-cv-01367 Document #: 80 Filed: 07/09/21 Page 11 of 13 PagelD #:618

decisions would magically make the harm exist. See also Casillas v, Madison Ave. Assocs.,
Inc., 926 F.3d 329 (7" Cir. 2019); Bazile y. Fin, Sys. of Green Bay, Inc., 983 F.3d 274 (7
Cir, 2020); Gunn v. Thrasher, Buschmann & Voelkel, P.C., 982 F.3d 1069 (7 Cir. 2020);
Brunett v. Convergent Outsourcing, Inc., 982 F.3d 1067 (7™ Cir. 2020); Nettles v. Midland
Funding LLC, 983 F.3d 896 (7" Cir. 2020); Smith v. GC Servs. Ltd. P'ship, 986 F.3d 708
(7" Cir. 2021); Pennell v. Glob. Tr.Mgmt., LLC, 990 F.3d 1041 (7™ Cir. 2021).

2. Count One

As to Plaintiff's 15 U.S.C. § 1692e(8) claim regarding the credit reporting dispute,
Defendants contends that even if the Court were to find Plaintiff had standing to continue
pursuing that claim, it still fails as a matter of law because Defendant did not commit a
violation. The crux of the dispute turns on the parties’ differing opinion on the word
“communicating”. Plaintiff takes an unreasonably and myopically absurd view of the
requirement and asserts that every credit reporting file submitted to the bureaus must contain the
“XB” condition code simply because there is an option to report it. Defendant looks at the
instructions given to it on how to properly report debts using the Metro 2 format. As previously
noted, the CDIA Resource Guide does that on behalf of all the major credit bureaus. By
following the instructions in the CDIA guide that “the code should be reported one time and
will remain on file until another Compliance Condition Code or the XR (Removal code) is
reported”, Defendant IS affirmatively communicating the dispute with every submission by not
including either the XR code or a different code that would change the dispute. (PSOF 36-38,
Exhibit 8, pg. 5). In his motion, Plaintiff repeatedly misconstrues Defendant’s position and
falsely states on multiple occasions that PCS failed to indicate, report, or communicate
Plaintiff's dispute on the credit reporting communications after October, 2019. Defendant
maintains that it did in fact; indicate, report, or otherwise communicate Plaintiffs dispute on all
credit reporting communications from June 25, 2019, to the present. Simply put, Defendant is
following a long-established process that was put in place to assist furnishers in complying with
various laws related to credit reporting, including the FDCPA and FCRA. Not only did
Justin E. Murphy
12204 SE Mill Plain Blvd.

Vancouver, WA 98684
(425) 457-7470

PAGE 11
Case: 1:20-cv-01367 Document #: 80 Filed: 07/09/21 Page 12 of 13 PagelD #:619

Defendant affirmatively communicate the dispute, it effectively communicated the dispute.
This is evidenced by the fact that Plaintiff can point to Transunion as being the only credit
reporting agency to miss placing the dispute on Plaintiff's credit file as Plaintiff concedes both
Experian and Equifax marked the account as disputed.

Plaintiff is trying to create new law by asking this Court to create new standards of
conduct not currently contained in the FDCPA.

3. Bona Fide Error

Defendant admits this is not a traditional bona fide error matter, as its defense to the
action is that it did not commit a violation, and is using a trade industry guide- the CDIA- as a
written document upon which it relied, Defendant still believes the defense should be
applicable. While not strictly a policy or procedure, collection agencies may use the defense
when it relies on information from its client as long as that reliance is “reasonable”. Reicher Vv.
National Credit Systems, Inc. 531 F.3d 1002, 1006 (9" Cir. 2008). Defendant contends that
relying on an instructional document on how to properly report a dispute to a consumer’s credit
report is similar to using the defense by asserting reliance on information from the original
creditor. While Defendant could not find case law specifically addressing this, Defendant still
contends that the same logic should apply in this situation and further asserts that its reliance on
the CDIA’s instructions was reasonable.

D. Conclusion

The Court should enter an order denying Plaintiff's Motion for Summary Judgment.

DATED: July 9, 2021 /s/_ Justin E. Murphy

Justin E. Murphy, WSBA #54392
Attorney for Defendant Ray Klein, Inc.

Justin E. Murphy

12204 SE Mill Plain Blvd.
Vancouver, WA 98684
(425) 457-7470

PAGE 12
Case: 1:20-cv-01367 Documenting HE oW Gaal Rage 18 of 13 PagelD #:620

Thereby certify that on July 9, 2021, I electronically filed the foregoing document using the
CM/ECF System, which will send notification of such filing to the attorneys of record for the
parties.

DATED: July 9, 2021

/siJustin E. Murphy

Justin E. Murphy

Attorney for Defendant

12204 Se Mill Plain Blvd.
Vancouver, WA 98684
(425)457-7470
jmurphy@professionalcredit.com

Justin E. Murphy

12204 SE Mill Plain Blvd.
Vancouver, WA 98684
(425) 457-7470

PAGE 13
